FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KELLY ANN CHAKOV MCDOUGALL,                     No.   20-56220
an individual and as trustee; JULIANA
GARCIA, an individual; SECOND                   D.C. No.
AMENDMENT FOUNDATION;                           2:20-cv-02927-CBM-AS
CALIFORNIA GUN RIGHTS                           Central District of California,
FOUNDATION; FIREARMS POLICY                     Los Angeles
COALITION, INC.,
                                                ORDER
                Plaintiffs-Appellants,

 v.

COUNTY OF VENTURA; BILL AYUB;
WILLIAM T. FOLEY; ROBERT LEVIN;
VENTURA COUNTY PUBLIC HEALTH
CARE AGENCY,

                Defendants-Appellees.

Before: MURGUIA, Chief Judge, and KLEINFELD, McKEOWN, CALLAHAN,
NGUYEN, HURWITZ, FRIEDLAND, R. NELSON, MILLER, SANCHEZ and H.
THOMAS, Circuit Judges.

      The district court’s judgment is vacated, and this case is remanded to the

district court for further proceedings consistent with the United States Supreme

Court’s decision in New York State Rifle & Pistol Ass’n, Inc. v. Bruen, 597 U.S. ____

(2022).

      The parties shall bear their own attorney’s fees, costs, and expenses. This
order constitutes the mandate of this court.

      VACATED AND REMANDED.




                                          2